 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6328 
 
AN ACT 
To amend title 49, United States Code, to direct the Assistant Secretary of Homeland Security (Transportation Security Administration) to transfer unclaimed clothing recovered at airport security checkpoints to local veterans organizations and other local charitable organizations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Clothe a Homeless Hero Act.  
2.Disposition of unclaimed clothing recovered at airport security checkpoints 
(a)In generalSection 44945 of title 49, United States Code, is amended— 
(1)in the section heading, by inserting and clothing after money;  
(2)by inserting before the text the following: (a) Disposition of unclaimed money.—; and  
(3)by adding at the end the following: 
 
(b)Disposition of Unclaimed Clothing 
(1)In generalIn disposing of unclaimed clothing recovered at any airport security checkpoint, the Assistant Secretary shall make every reasonable effort, in consultation with the Secretary of Veterans Affairs, to transfer the clothing to the local airport authority or other local authorities for donation to charity, including local veterans organizations or other local charitable organizations for distribution to homeless or needy veterans and veteran families.  
(2)AgreementsIn implementing paragraph (1), the Assistant Secretary may enter into agreements with airport authorities.  
(3)Other charitable arrangementsNothing in this subsection shall prevent an airport or the Transportation Security Administration from donating unclaimed clothing to a charitable organization of their choosing.  
(4)LimitationNothing in this subsection shall create a cost to the Government. .  
(b)Clerical amendmentThe table of sections at the beginning of chapter 449 of such title is amended by striking the item relating to such section and inserting the following: 
 
 
44945. Disposition of unclaimed money and clothing.  .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
